European Grouping of Territorial Cooperation (debate)
The next item is the oral question to the Commission on the European Grouping of Territorial Cooperation by Gerardo Galeote, on behalf of the Committee on Regional Development (Ο-0076/2007/rev.1 - Β6-0008/2008).
author. - (ES) Madam President, an essential aspect of the revision of the rules on the Structural Funds, which the Committee on Regional Development has carried out successfully, was to make the promotion of territorial cooperation the priority objective of our cohesion policy, whose funding, I note, was increased by the European Parliament as part of the negotiations on the financial perspective. Because of this the calling of this debate cannot come as a surprise to anyone: it was unanimously called for by the political Groups, and I am opening it on behalf of the Regional Development Committee. I thank the Commissioner for attending and regret that the Council has been unable to join us in a debate which affects it directly.
Drawing on the experience we gained during the years of the INTERREG Programmes we can conclude that the absence of an initiative-taking structure with its own legal personality has hindered its effectiveness, and we welcome the Commission proposal to establish European groupings of territorial cooperation as instruments with their own legal personality.
In a united Europe of States and citizens, regions, as the Treaty of Lisbon says, have their highest form of expression in these bodies.
Admittedly, even when under examination by the Council a number of Member States expressed reservations about the usefulness of European groupings of territorial cooperation.
It is up for debate whether the nature and content of the regulation as adopted are too vague, and whether it introduced a degree of legal uncertainty by making its application subject to domestic law in too many instances.
It might be said that the way that some Member States deal with a complex situation depends on their degree of decentralisation, which requires them to identify strategies in the field of territorial cooperation.
However, it should be noted that Regulation 1082/2006 was adopted in July 2006, one year after it was adopted unanimously by the European Parliament on a proposal from our colleague Jan Olbrycht, and has been binding in all Member States since 1 August 2007.
The Member States therefore had six months to make the necessary legislative arrangements.
According to the information available, however, and the Commissioner will correct me if I am wrong, not even ten Member States have taken the necessary measures to ensure that the regulation has full effect now.
It is common knowledge that it is the European Commission's duty and responsibility to ensure effective implementation of European law and to intervene to remove barriers which may hinder its implementation.
Explanations, suggested informally, that the principle of subsidiarity prevents measures being taken against defaulting States will not be accepted: if they were, the Member States could delay or refuse to implement any Community legislation which they viewed as inappropriate or subject to challenge.
Therefore, Mrs Hübner, through our question to the European Commission we demand that Parliament should be clearly informed of the problems encountered by the Member States in the implementation of this regulation.
Which Member States are not introducing the measures necessary for this regulation to be implemented appropriately, and what measures has the European Commission taken or is it considering taking, specifically initiation of infringement proceedings before the European Court of Justice to ensure that all Member States comply with the regulation and to prevent the funds allocated being jeopardised by some States' inability to comply with the established rules?
Member of the Commission. - Mr President, I would like to start by saying that the deadline of one year for the adoption of national rules was, in fact, very ambitious. If we look into other regulations establishing legal bodies, it can be seen that the deadlines foreseen are usually between three and four years. So this is something which we also have to take into account.
In order to accelerate the whole procedure, the Directorate General for Regional Policy has prepared a questionnaire covering the elements of the regulations which have to be taken into account in the national rules. This questionnaire was sent in March 2007 to all Member States via the networks of the members of the Committee for the Coordination of the Funds (COCOF). The questionnaire was also subject to discussions with Member States during the COCOF meetings twice last year: once in April and then in the middle of July.
So where are we today with the adoption? We have six Member States that have adopted appropriate national rules: Hungary, the UK, Bulgaria, Portugal, Romania and Spain. In another four Member States, the finalisation of the process of adoption of national rules should take place very soon: France, Luxembourg, Germany and Belgium. Of the remaining 17 Member States, 15 have already launched either the parliamentary or the government adoption procedure. We have, however, two Member States - Denmark and Estonia - where we do not have any information on the process. They are expected to respect the deadline of mid-February as fixed in the Director General's letter, which was sent to all the Member States, in which we request information on the communication on the adoption of the procedures of the rules by the deadline of 14 February. In the same letter, in which we gave this deadline of mid-February to those Member States that still have to inform us whether they have adopted or what the calendar of the adoption is, we also inform the Member States of the preparation process for the interinstitutional EGGC seminar, which, together with Parliament and the Committee of the Regions, will be held on 19 June in Brussels under the Slovene Presidency. We have also encouraged them to participate in the EGGC expert group which was set up by the Committee of the Regions.
On the possible infringement procedure, let me say firstly that this is a very specific regulation: it is not a directive. This is a regulation of direct applicability in all 27 Member States, which requires some additional action from the Member States and not merely the adoption of the implementing rules. After 14 February, when we have received the responses of individual Member States - especially those whose agenda for adopting the necessary regulations we do not yet know - on which any decision of the Commission to start infringement procedures will depend, we will consider our position again and see where the infringement procedure will start. In any case, we will, of course, also be carefully monitoring the application of the regulations when they are in place. But let me say - and I think this is a very important part of this whole process - that, in the mean time, the first EGGC was established last Monday between France and Belgium, although the national rules have not yet been adopted, because this regulation is directly applicable and regional and local authorities have the right to set up the groupings. National rules need to identify the ex ante check procedure, including the designation of a competent authority that would receive the request of the regional or local authority to participate in an EGGC. We have today around 30 examples of programmes of projects across Europe where the option for EGGC is already envisaged. There are also regions that have already signed the letter of intention. A great deal of preparatory work is going on, so we expect that the process will gather momentum once the finalisation of the national implementing rules is completed.
on behalf of the PPE-DE Group. - (PL) Commissioner, I had the honour to be the rapporteur on the regulation that established the European grouping of territorial cooperation as part of the European legal system. I witnessed and took part in many discussions concerning the new possibilities opened up by territorial cooperation on the basis of the new legal instrument.
The arguments stressing the new possibilities were accompanied by fears of an organisational and political nature, especially on the part of representatives of the Member States. Finally, a regulation was drawn up that satisfied both supporters and sceptics. Realising that the introduction of this new type of legal entity into national systems would give rise to complications, the Member States agreed on a deadline by which work on the corresponding national legislation had to be completed. That deadline was not met, and so far only a few states have finished the task, among them Bulgaria and Romania, who were obliged to accept the regulation as part of the acquis communautaire.
Under the terms of the regulation itself, the Committee of the Regions is monitoring the implementation and functioning of European groupings of territorial cooperation and is already in possession of interesting information on preparations for the creation of the new bodies. On the basis of the information available, I can say that there is a need for the European institutions to play a particularly active role - not only the Commission but the Council above all - in persuading governments to take the action which they are obliged to carry out and on which they have previously agreed. It would not be beneficial if implementation were to be based on judgments resulting from complaints to the European Court of Justice.
on behalf of the PSE Group. - (ES) Mr President, from the outset the INTERREG initiative was the germ of a truly polycentric idea of the European space through cross-border, transnational and interregional cooperation.
The establishment of this new legal instrument, the EGTC, was born of difficulties which this type of action encountered as a result of the different systems and different procedures in place
The solution reached by the European Parliament after almost two years of legislative work permitted and permits public authorities and public bodies to register as bodies with legal personality recognised Union-wide.
The Member States were, as has been noted, required to take a number of measures by 1 August 2007. Given the very obvious delay, in July last year the Committee of the Regions held a seminar to study the situation, to which I was invited as rapporteur; at the seminar, as a sign of the European Parliament's willingness to cooperate in the search for a solution, I tabled a question which Mrs Krehl signed with me and which sowed the seed for the debate we are having today.
Commissioner, I can say today with pride that my country, Spain, and my region, Galicia, together with the northern region of Portugal, are pioneers in this and a blueprint which other European regions can follow.
For that reason I would like to ask you how the European Parliament can work with the Commission to encourage countries which have not yet done so to adjust their national legal systems and sign up to and form territorial groupings of this kind?
on behalf of the ALDE Group. - (SL) During the debate about this regulation we were aware that the key point was the issue of the choice of legislation to be used for the acts adopted within the framework of territorial cooperation. The aim of the regulation was to enable the cooperating partners to use legislation which would have same effects in both countries, because until then the method of simultaneous application of two legal systems had not been effective. In this respect, the regulation is clearer than any other earlier document of a similar nature. It means that the law of the place where the seat of authority for cross-border cooperation is registered will be applicable, if such an authority has been established.
We were aware that this regulation was not intended to be a new legal instrument, but a tool to be used in conjunction with other structures already in existence. Now it is clear that this regulation is not going to have the same effects throughout the whole of the European Union and that, due to different conditions to be imposed by the States, it is very probable that various kinds of groupings of territorial cooperation will come into existence. In order for the regulation to be applied effectively, it is necessary to adapt the national legislation in an appropriate manner in accordance with the provisions of Article 16. Only if that happens can we really expect to see the effects of uniform practice in the longer term.
The Member States are therefore called upon to adopt legislation which will launch the development of territorial cooperation and improve the legal security of its framework. In short, because of its incompleteness, the regulation will probably become some kind of legal laboratory for comparing practices and conditions as and when they are established by the States. It would therefore be reasonable systematically to monitor instances where the regulation is applied and thereby simultaneously to develop a public database of European groupings of territorial cooperation.
(NL) Mr President, what are we actually doing this evening? We are trying to take stock of the situation following a very clear decision taken by the European Parliament and between the three institutions in which we announced that there were now new instruments for improving cross-border territorial cooperation.
The national borders still represent scars from the past which sometimes run straight through communities and new development areas. We need cooperation between universities, hospitals and so on in Europe. We need new instruments, and if we analyse the legislation that has been introduced, the Member States have been given a great deal of latitude here. This is why it is so disappointing - given the need to speed up cross-border cooperation - that so few Member States, which insisted on having all this freedom, are now actually using it.
Parliament is therefore quite rightly calling on the Commission and above all the Council, which is not here this evening, to take their responsibility and follow this up very quickly. I am pleased that there are good examples from elsewhere - the Committee of the Regions was mentioned a moment ago - of how the process of integration can be speeded up without calling the national governments' legal systems into question. I am firmly convinced that we need to take this approach further.
People have got cold feet: it all seems to be too difficult. Just this evening we discussed the subject of energy efficiency in the built environment. It took five years for the Member States to implement this. In my view what we need here is a Community initiative to ensure that the seven Member States that have already implemented this regulation grow to 25 or 27 within a year, say. This has to be possible. This is why I want an answer from the Council, but the Council is not here this evening, which I very much regret.
(HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, because of Hungary's special situation, it is particularly important for us to promote the practical application of cross-border cooperation. It is for precisely this reason that Hungary was one of the first to formulate and introduce a national regulation corresponding to the Community Regulation creating the EGTC. However, the application of the new instrument in practice is encountering difficulties, so we would like to set up a working group to prepare a handbook, in cooperation with our partners in the programme.
I would like to ask the Commissioner whether she would support an EGTC working group within the framework of INTERACT technical assistance and, if so, how this can be done. Moreover, not only internal cross-border programmes, but also external IPA and ENPI programmes, are important for EGTC cooperation. Our internal cross-border programmes have already been approved by the European Commission, and the programmes supported by the IPA will probably be approved in February. However, we need to wait for the indices, to be prepared by the Commission, in order to finish planning the cross-border programme between Hungary, Romania, Slovakia and Ukraine, funded by ENPA.
I would also like to ask when we can expect the publication of the Commission's indices relating to the neighbourhood programmes. Thank you very much.
(FR) Mr President, Commissioner, let me say how pleased I am to speak on this subject this evening, because when we considered this addition, tabled by Mr Olbrycht, I expressed my confidence in the report.
In fact this subject was discussed in the French Parliament yesterday and - this is worth emphasising, because it does not happen very often - all the political groups were in favour of the creation of this EGTC, and there were many examples showing how, in the north and south of France, in the Alps, in Lorraine, there was reason to put the EGTC into operation very soon. As the Commissioner said, this was based in particular on the example of Lille, which last Monday signed an EGTC that will cover two million inhabitants in Belgium and France.
Why did that raise such high hopes? It was because for three or four years our colleagues looked for legal possibilities without success. With the EGTC, they found a solution. We are now expecting that the 70 000 French people who work in Luxembourg every day, the 30 000 French people who work in Monaco and Italy, as well as in Spain and so on, will really be able to foster new forms of cooperation with the EGTC.
My colleagues and I would like to see the Commissioner urge on the States that are lagging behind. Apart from the fact that they are subject to the requirements of the regulation, they can be told that some countries are already operating the system perfectly happily.
(DE) Mr President, Commissioner, ladies and gentlemen, the purpose of the European Grouping of Territorial Cooperation is to implement and administer cross-border, supranational and interregional cooperation measures. It is no exaggeration to say that this new network is intended to improve the quality of people's everyday lives, to make our businesses more competitive, to extend the scope of our research and education centres and, last but not least, to preserve our environment.
There is no compelling need for the EU to provide financial support for EGTC measures. This instrument will enable regional and local authorities to form cross-border alliances with their own legal personality - a significant innovation in terms of the scope for territorial cooperation. The EGTC offers a unique opportunity to generate synergetic effects that transcend the institutional framework and to guarantee better, coordinated investments and uniform and efficient use of resources.
On 5 July 2006, as we know, this instrument was created by virtue of a European Parliament and Council Regulation. By 1 August 2007, all Member States were to have enacted supplementary legal and/or administrative provisions. The fact that only five or six Member States have adopted national rules gives us cause for serious concern. The losers will be the potential committed participants who want to foster cross-border cooperation with their good ideas and innovative projects. To that extent, the questionnaire was warranted, and we also urgently await information on this matter from the Council.
(EL) Mr President, Commissioner, territorial cooperation is the third target of the cohesion policy for the new programming period. According to this target, cooperation is vital in the promotion of balanced, harmonious development within European regions.
The European Grouping of Territorial Cooperation is a new means of endowing teams for cooperation between regional and local authorities from different EU Member States with legal personality. The decision to create this means was not taken lightly; it was the response to technical and legal problems faced in cooperation programmes. Now, unfortunately, six months after the deadline, local and regional bodies have not managed to set up a territorial cooperation grouping because Member States have unjustifiably neglected to take or have delayed taking appropriate measures to implement the regulation. We must now send a crystal-clear message to Member States on the importance placed by the institutions on the correct implementation of the regulation in the new programming period, as well as on cooperation as a way of achieving economic, social and territorial cohesion.
(SK) Fifty years have passed since the first Euroregion emerged along the German-Dutch border. Since then many other regions have initiated mutual cooperation. They help each other to solve similar or identical problems that often occur in border regions. They create new job opportunities and share their culture.
The Regulation establishing a European grouping of territorial cooperation that was approved in July 2006 seems to be a very good tool for regional cooperation and a step in the right direction. It offers the regions flexibility in cooperation and has a positive influence on the population of the Member States, the economy and the business environment. More is the pity, then, that the Member States have not transposed this useful Regulation into their legislation in spite of the fact that this should have happened by 1 August 2007.
Many regions are very interested in the European grouping of territorial cooperation because it gives them the opportunity to cooperate with other regions and at the same time offers them a significant level of autonomy in their relationship with governments and central administrations. It has also a positive effect on the lives of the population in individual regions: one of the aims of regional cooperation is to facilitate more efficient development of human resources and so reach a balance in the development of supply and demand in regional labour markets.
We must not forget either that the EGTC will benefit the business world as well, namely by supporting development of the economy with the aim of improving its productivity and structure, creating new job opportunities and stabilising those that are at risk. Individual groupings of territorial cooperation will be able actively to promote a rise in employment and social inclusion.
The Regulation simplifies and supports regional cooperation in the Member States of the Union and so facilitates economic and social cohesion. This is a good thing and for that reason I urge the Council and the Commission to take the necessary steps to ensure implementation of this Regulation in the individual Member States.
(ES) Mr President, Commissioner, the European Grouping of Territorial Cooperation is a new tool to strengthen economic and social cohesion in the Union.
It is an instrument for advanced, structured cooperation with its own legal personality which will have access to Community funding and resources from other sources.
The culmination in Braga ten days ago of the 23rd Luso-Spanish Summit was a decisive milestone. Both countries are among the six which have already adopted the provisions necessary to implement the European Regulation of July 2006 effectively.
Galicia Council and the authorities in the northern region of Portugal, which had finished drawing up the draft agreement and statutes in November 2006, will soon form a grouping which will cover 6 400 000 inhabitants and will have its seat in Vigo.
They will take the lead in establishing a Euro-region with government bodies which will promote ambitious European cooperation serving as an example of re-generation.
Their efforts deserve recognition by the European Parliament.
(NL) Mr President, the EGTC, as has already been said several times, is an extremely useful instrument particularly for border regions. I am very pleased, Commissioner, that you referred to the Eurodistrict project on the border between France and Belgium. Mr Beaupuy also mentioned this. The towns of Kortrijk, Doornik and Lille have signed a cooperation agreement just this week in order to work together in practical ways on projects that also involve the public. Then there is transfrontier work, public transport, cooperation between hospitals and fighting crime - these are the sorts of things that people expect us to deal with on a practical level.
Various initiatives have also been taken in another border region - between Belgium and the Netherlands - to promote practical cooperation between universities using an EGTC. The areas in question are Belgian Limburg, Dutch Limburg and the region of Aachen. The idea is eventually to create one cross-border combined university with the help of the EGTC, using it to overcome or circumvent many of the existing administrative obstacles.
Mr President, Commissioner, the EGTC cannot solve every problem, of course, and I realise - as we have heard - that a lot of Member States have yet to start using it. However, we should now look a little further ahead on the basis of preliminary experiences with this instrument, and think about what improvements we can make on the basis of this first evaluation. There are some existing problems that we will have to overcome, such as the different social regulations that workers are faced with when they are working under an EGTC.
Commissioner, all I can say is that it is absolutely crucial for the Commission to keep pushing the governments that have so far failed to make this instrument operational.
(SK) Commissioner, the number of projects in border regions, both successfully completed projects and new projects currently being developed under the auspices of Euroregional groupings, proves that there are many development activities with a great deal of potential and that these activities could not be implemented without European assistance.
However, there must be clear rules, otherwise the money will not get spent. I trust that this debate will encourage interested border parties to participate in the EGTC.
Any parties that have not fulfilled their obligations must be identified in the Member States. The Commission must step up its efforts to ensure that cross-border cooperation is not damaged. The Euroregions are cross-border structures that have long been in existence and completed tasks under Interreg in the previous programming period, notably in the case of small 'people-to-people' projects.
I do not believe that the Euroregions have failed. I am convinced that with the active support of the Commission, the Member States, the regional and local governments, the chambers of commerce and industry, and all the people living in border regions, the Euroregions will use their experience to make use of this new EGTC tool.
Member of the Commission. - Mr President, I thank Members very much for their comments and also for all their support for this tool, and for their commitment.
Let me just remind everyone that no Member State has refused to implement this tool and this is, I think, very important. It is absolutely clear that all of them have to implement. We have, as I was trying to say in my introductory remarks, tried to move towards completion and accelerate the whole process through very different instruments. Certainly, today we can still give encouragement directly through your active presence in your Member States and regions, which we have doing for the last year. During all my visits, all my meetings, all the conferences - not only on territorial cooperation but also on the core of the policy - we have been encouraging, we have been talking and giving instructions. We have worked a lot with regions to help them prepare for implementing this new tool for cooperation.
But I think today we are in the process. I think the awareness among the Member States has greatly increased. I hope that, with the recent impetus from the Director General's actions, we will have most of the national adjustments for the implementing regulations in place by June.
We have to remember, however, that any programme can transfer its management to the EGGC at any time of its existence, so no potential damage to the policy arises from the fact that the Member States have not yet implemented the requisite adjustments. Also, any project can use this tool for the implementation of the project and, as we know, we can have new projects until the end of 2013. So there is no threat here either.
This is not a consolation, but I would like you also to see that the fact that we have not yet completed all the implementing procedures does not cause damage in this sense.
What we see today is the great interest of other directorates general in the Commission that are eager to use this instrument within the seventh Framework Programme, but also within the CIT programme and in other policies as well.
It is important in your meetings at regional and local level to remind the regions that, even if there are not yet implementing rules in place, the recent example of France and Belgium clearly shows that the EGTC can be established and a Member State can implement and designate an ad hoc authority to play the role of the authority to which the regional and local bodies would direct themselves for information about the establishment of the EGTC.
Concerning the handbook on EGTC, INTERACT is working on the handbook. In March there will be a conference in Brussels, and everybody interested will be invited to this seminar on the preparation of the handbook.
Concerning the Madrid Convention, we should remember that it has taken 20 years so far to ratify this convention and, if I remember correctly, not all of our Member States have ratified the Convention yet. This regulation was renegotiated less than two years ago, and we are now in the first year of its implementation.
That, I think, would be the reaction to what you have been saying. I would like to assure you that we are strongly committed, because we see the value added and we work with the regions. This is why so many of them are also so well prepared. We see all the value added of this instrument that you have mentioned.
However, of course we have to remember that it does not guarantee the money. It is not a project, it is a tool that we want to use for the cooperation. But, of course, the EGGC can receive Community funding according to the normal rules, under the European cohesion policy. This is also important to bear in mind.
Again, thank you for your interest. We are absolutely committed to completing this process as quickly as possible.
The debate is closed.
Written statements (Rule 142)
in writing. - (GA) I wish to suggest that the Committee on Regional Development take initiatives and exert pressure for action enabling ability to be pooled in a European grouping of territorial cooperation with a view to bringing policies to light.
The new EGTCs will serve to enforce legislation in Member States, generate new dynamics in cross-border cooperation, and enable a higher degree of confidence and cooperation to be maintained beyond the limits of borders.
In my divided country a key role could be played by initiatives of this kind and other EU support schemes aimed at mitigating the adverse impact of partition on Ireland. I fully support the sound thinking behind cross-border cooperation, as this is a European ideal.
There is a great need for Ireland to explore every avenue for cross-border cooperation because our border areas are in poor counties and the level of development is low. We have spent a long time dawdling and making excuses. Member States have a duty to help border areas to implement the ECTC legislation as quickly as possible
in writing. - (PL) Mr President, ladies and gentlemen, the problem of the implementation of Community legislation by Member States is not a new one. I daresay it affects the majority of Community policies.
Working out a common position of 27 countries at European level is in fact only the beginning of a laborious process of harmonisation and implementation of the principles adopted. It is high time the Member States took responsibility for this process themselves. The effectiveness of our joint endeavours at European level depends to a large extent on commitment and the implementation of recommendations by the national administrations of the Member States.
What is needed is cooperation between the different levels of our public administration. I can safely say that, as Members of the European Parliament elected directly by the peoples of the individual Member States, we are ready for and open to every form of cooperation with our national and regional administrations that can improve and speed up the implementation of Community legislation.
We cannot allow matters like the strengthening of economic and social cohesion, which is one of the basic principles of the Treaties, to be marginalised - as is happening with the problem submitted to us today. A proper EU regulation on territorial cooperation groupings has existed since July 2006, but to this day it is impossible to take advantage of it owing to the absence of corresponding legislation by Member States.